Citation Nr: 1813191	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965, with additional service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was denied service connection for a bilateral hearing loss disability.

In September 2017, the Board remanded the case for further development.  The case has since returned for further appellate consideration.

The issue of entitlement to an earlier effective date for service connection for tinnitus has been raised by the record in December 2017 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  A remand is necessary to obtain clarification as to the etiology of the Veteran's bilateral hearing loss.

Initially, a November 2017 VA examination confirmed a current bilateral hearing loss disability.  
The Veteran reported in an October 2017 Statement in Support of Claim that he was exposed to explosives while on his unit.  He also reported to a November 2017 VA examiner that he was exposed to range noise, artillery, and convoys with no use of ear protection.  He denied any significant history of occupational noise exposure, and indicated that during recreational noise exposure, such as hunting, he wore ear protection.  The Board concedes acoustic trauma in service.  Indeed, the examiner related the Veteran's service-connected tinnitus to in-service noise exposure.  

The November 2017 examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  The examiner reasoned that the Institute of Medicine Report (Noise and Military Service, September 2005) determined that based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely as there was insufficient scientific basis to conclude that permanent hearing loss is directly attributable to noise exposure that will develop a long time after the noise exposure.  Furthermore, the examiner indicated that there was no significant shift in hearing levels greater than normal measurement variability during active duty or a record of complaints or treatments for hearing loss during service.  However, the opinion is deficient for a number of reasons.  First, it is based, in large part, on the lack of documented hearing loss in service.  Service connection is not precluded for hearing loss which first meets VA's definition of disability at 38 C.F.R. § 3.385 after service.   In addition, the examiner did not address the Veteran and his spouse's competent lay statements that he has experienced hearing difficulty since service.  An adequate opinion is needed to decide this claim.  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, the Board is cognizant of a November 2009 article authored by Dr. Sharon G. Kujawa, titled, "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss," which addresses the possibility of late onset hearing loss as a result of noise exposure.  The article explained that despite the temporary return to hearing after noise exposure, hearing damage resulting in degeneration may not occur until several years later.  The Board also finds it helpful for the medical examiner to address Dr. Kujawa's line of research as it appears to conflict with the 2005 IOM report, which was the basis for the unfavorable November 2017 VA opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the November 2017 VA audiologist , if she is unavailable, or another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of the Veteran's current bilateral hearing loss disability.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Note: The lack of hearing loss during service is not a bar for a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

After a review of the claims file, the examiner is asked to

Provide an addendum as to whether the Veteran's current bilateral hearing loss disability is related to the conceded in-service acoustic trauma.  

**In doing so, the examiner must: i) specifically address the Veteran and his spouse's lay statements that he has experienced hearing difficulty since service and has had no significant history of occupational or recreational noise exposure after service.  See June 2014 Buddy Statement, April 2017 Form 9, and October 2017 Statement in Support of Claim.

ii) Specifically address whether the conceded acoustic noise trauma of exposure to explosives, range noise, artillery, and convoys could result in or aggravate the Veteran's current bilateral hearing loss.

iii) Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

iv) Specifically address the referenced article, which was authored by Dr. Sharon Kujawa, titled "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss."  J Neurosci.  2009 Nov 11; 29(45):14077-85.  

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the remaining articles authored by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D. and M. C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) "Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift." JARO 12:605-616.

Furman AC, Kujawa SG, Liberman MC (2013) "Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates."  J. Neurophysiol. 110, 577-586.

A complete rationale for all proffered opinions must be provided.  

2.  Then, readjudicate the issue of service connection for a bilateral hearing loss disability on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action
	
By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

